DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note
The wrong set of claims were examined in Office Action dated 9/23/22.  Thus, the correct amended claims are examined herein.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 23-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claims 23 and 35 recite the following abstract ideas:
a preset list of a plurality of words, wherein each word is formed of the letters (mental process, e.g., evaluation to reference material such as a dictionary); 
randomly selecting a plurality of letter display elements from the group of letter display elements, the plurality of letter display elements being displayed in unique positions, wherein the unique positions of the display of the randomly selected plurality of letter display elements (managing interactions between people, e.g., following game rules);
identifying one or more groups of letters responsive to the unique positions of the randomly selected plurality of letter elements forming the game display (mental process, using pen and/or paper or the like), the one or more groups of letters each comprising the letters associated with the randomly selected plurality of letter display elements (mental process, e.g., evaluation and/or judgments of placing letters to form words; and/or managing interactions between people, e.g., following game rules);
comparing the one or more groups of the letters with the preset list of a plurality of words (mental process, e.g., evaluation and/or judgments of whether a correct word has been formed; and/or managing interactions between people, e.g., following game rules);
determining whether the game display includes a winning sequence, the winning sequence corresponding to at least one group of the one or more groups of letters including one of the letters in the at least one group forming a word included in the preset list of a plurality of words, a predefined number of identical letters in the at least one group, and the letters in the at least one group forming a predefined number of words (mental process, e.g., evaluation and/or judgments of whether a correct word has been formed; and/or managing interactions between people, e.g., following game rules); and 
distributing a game prize, wherein the game prize is associated with the determination of whether the game display includes the winning sequence (as required by claim 35) and the number of words formed (managing interactions between people, e.g., following game rules such as providing some form of reward to a person for forming words during the game).

Claims 23 and 35 fall under “mental processes” and “certain methods of organizing human activity” related to a person making evaluations and/or judgments via verbal and/or written means using pen and paper during a word game, and managing interactions between people including following rules within the word game.  The claims are related to people playing a spelling word or crossword game such as Scrabble or the like according to the agreed upon rules.
Claims 23 and 35 does not recite additional elements that integrated into a practical application because the claimed “display device”, “processor”, and “memory” are related to using a computer as a tool to perform abstract ideas.  
Claims 23 and 35 does not recite additional elements that amount to significantly more that the judicial exceptions because the claimed “display device”, “processor”, and “memory” are related to using a computer as a tool to perform abstract ideas.  The additional elements taken individually and in combination do not result in the claims as a whole amounting to significantly more than the judicial exceptions.
Dependent 24-34 and 36-39 claims do not include additional elements that are sufficient to (a) integrate the judicial exceptions into a practical application and/or (b) amount to significantly more than the judicial exceptions because they recite additional limitations relating to “mental processes” and/or “certain methods of organizing human activity”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 25-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 6428412 to Anderson et al (Anderson).

Claims 23 and 35. Anderson discloses a gaming system comprising: 
a housing (Fig. 1, element 10); 
a display device supported by the housing (Figs. 1 and 2, elements 12 and 13); 
one or more databases, the one or more databases storing data comprising (i) a group of letter display elements, wherein each of the letter display elements being associated with a letter in an alphabet stored in the one or more databases (Figs. 7-11, and col. 5, 13-30, “tiles”), and (ii) a preset list of a plurality of words (col. 3, 36-56, “Scrabble Dictionary”, is interpreted as a reference source that contains a large storage of words appropriate for use in a Scrabble game, and col. 5 line 62 to col. 6 line 35, “CPU determines what word should be formed from the available letter tiles” such that the CPU in relation a memory source select words from a set list of words to display to a player of the game), wherein each word is formed of the letters (Figs. 12 and 13, col. 5, 31-61); 
a processor in communication with the one or more databases and a random number generator configured to enable game play (Fig. 1, 16, and col. 5, line 62 to col. 6 line 9, “CPU”); 
a tangible, non-transitory, memory configured to communicate with the processor, the tangible, non-transitory, memory having instructions stored thereon in response to execution by the processor, cause the processor to perform operations (Fig. 2, 20, and col. 3, 6-22) comprising: 
randomly selecting a plurality of letter display elements from the group of letter display elements stored in the one or more databases for display on the display device, the plurality of letter display elements being displayed in unique positions, wherein the unique positions of the display of the randomly selected plurality of letter display elements on the display device form a game display (Figs. 12 and 13, col. 5 line 31 to col. 6 line 35);
identifying one or more groups of letters responsive to the unique positions of the randomly selected plurality of letter elements forming the game display, the one or more groups of letters each comprising the letters associated with the randomly selected plurality of letter display elements (Figs. 12 and 13, and col. 5 line 31 to col. 7 line 16);
comparing the one or more groups of the letters with the preset list of a plurality of words (Figs. 12 and 13, and col. 5 line 31 to col. 7 line 16);
determining whether the game display includes a winning sequence, the winning sequence corresponding to at least one group of the one or more groups of letters including one of the letters in the at least one group forming a word included in the preset list of a plurality of words, a predefined number of identical letters in the at least one group, and the letters in the at least one group forming a predefined number of words (Figs. 12 and 13, and col. 5 line 31 to col. 7 line 16, specifically, see col. 7, 10-15, “the letter tile H.sub.4 is common to both "WEALTH" and "RICHES," this tile contributes to the bonuses generated by these respective words”); and 
distributing a game prize, wherein the game prize is associated with the determination of whether the game display includes the winning sequence (as required by claim 35) and the number of words formed (Figs. 12 and 13, and col. 5 line 31 to col. 7 line 16, “word bonus” and “total bonus”).

Claim 24. Anderson discloses wherein the winning sequence further comprises the letters in the at least one group forming a word and the plurality of letter display elements being in a plurality of the unique positions on the game display matching a predefined configuration of unique positions (Figs. 12 and 13, and col. 31-61).

Claims 25 and 35. Anderson discloses wherein the predefined configuration of unique positions comprises an adjacent arrangement of the plurality of letter display elements displayed on the game display and an order of the plurality of letter display elements displayed on the game display (Figs. 12 and 13, and col. 31-61).

Claims 26 and 37. Anderson discloses wherein the predefined configuration of unique positions comprises a linear arrangement of the plurality of letter display elements displayed on the game display (Figs. 12 and 13, and col. 31-61).

Claims 27 and 38. Anderson discloses wherein the predefined configuration of unique positions comprises an order of the plurality of letter display elements displayed on the game display (Figs. 12 and 13, and col. 31-61).

Claims 28 and 30. Anderson discloses wherein the predefined configuration of unique positions comprises an adjacent arrangement of the plurality of letter display elements displayed on the game display (Figs. 12 and 13, and col. 31-61).

Claim 29. Anderson discloses wherein the game prize is further associated with the number of words formed (Figs. 12 and 13, and col. 5 line 31 to col. 7 line 25, “word bonus” and “total bonus”).

Claim 30. Anderson discloses wherein the game prize is distributed as a credit to a player account (col. 7, 17-25, “the player is awarded the total bonus”).

Claim 31. Anderson discloses wherein the processor is configured to perform the operations responsive to receiving a credit from a player account (col. 3, 23-35, “game play is initiated by inserting a number of coins or playing a number of credits”).

Claim 32. Anderson discloses wherein the processor is configured to perform the operations responsive to a triggering action (col. 3, 23-35, “certain of the basic game outcomes cause the CPU 16 to enter an associated bonus mode”).

Claim 33. Anderson discloses wherein the triggering action comprises a game outcome (col. 3, 23-35, “certain of the basic game outcomes cause the CPU 16 to enter an associated bonus mode”).

Claim 34. Anderson discloses wherein the game outcome comprises a slot game outcome (Figs. 3-5, and col. 3, 23-35).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAMON J PIERCE whose telephone number is (571)270-1997. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAMON J PIERCE/Primary Examiner, Art Unit 3715